DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 4, 2022, has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 5, 2022, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 and 14-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the first connector having a first end reversibly attached to said first loop in line 5 and optionally a first body having a first end configured to attach to the first loop in lines 11-12, and a second end configured to reversibly attach to a stationary body in lines 5-6 and optionally a second body having a first end configured to attach to the stationary body in lines 12-13. Claim 1 also similarly recites the second connector having a first end reversibly attached to said second loop in line 8 and optionally a first body having a first end configured to attach to said second loop in lines 16-17, and a second end reversibly attached to said football in lines 8-9 and optionally a second body having a first end configured to attach to said football in lines 17-18. It is unclear how the first and second ends of the first and second connectors are structurally or functionally related to the alternatively claimed first and second bodies of the first and second connectors, because the claim does not clearly relate the reversible attachment of the first and second ends recited in lines 5-10 to the alternative structural limitations recited in lines 11-20, which are recited as performing similar functions. Claims 2-10 and 17-20 are rejected in view of their dependency from claim 1.
Regarding claim 2, it is unclear how the first and second hooks and biased latches are structurally related to the first and second bodies of the first connector now recited in amended claim 1. It is unclear whether the hooks and latches recited in claim 2 are additional features or are part of the first and second bodies. For the purpose of examination, claim 2 will be interpreted in view of Applicant’s disclosure to mean that the first body of the first connector comprises the first hook and the first biased latch, and the second body of the first connector comprises the second hook and second biased latch.
Regarding claim 3, the limitation “said first and second ends” in line 2 renders the claim indefinite, because it is unclear whether “first and second ends” refers to the first and second ends of the first connector as recited in claim 1, lines 5-6, or to first and second ends of the first and/or second body of the first connector as recited in claim 1, lines 11-13. For the purpose of examination, claim 3 will be interpreted in view of Applicant’s disclosure to mean that the bearing is disposed between the first and second bodies of the first connector.
Regarding claim 5, the limitation “said first and second ends” in line 3 renders the claim indefinite, because it is unclear whether “first and second ends” refers to the first and second ends of the second connector as recited in claim 1, line 8, or to first and second ends of the first and/or second body of the second connector as recited in claim 1, lines 16-18. For the purpose of examination, claim 5 will be interpreted in view of Applicant’s disclosure to mean that the bearing is disposed between the first and second bodies of the second connector.
Claim 14 recites the first connector having a first end configured to reversibly attach to said first loop in line 5 and optionally a first body having a first end configured to attach to the first loop in lines 11-12, and a second end configured to reversibly attach to a stationary body in lines 5-6 and optionally a second body having a first end configured to attach to the stationary body in lines 12-13. Claim 14 also similarly recites the second connector having a first end configured to reversibly attach to said second loop in line 8 and optionally a first body having a first end configured to attach to said second loop in lines 16-17, and a second end configured to reversibly attach to said football in lines 8-9 and optionally a second body having a first end configured to attach to said football in lines 17-18. It is unclear how the first and second ends of the first and second connectors are structurally or functionally related to the alternatively claimed first and second bodies of the first and second connectors, because the claim does not relate the reversible attachment of the first and second ends recited in lines 5-10 to the alternative structural limitations recited in lines 11-20, which are recited as performing similar functions. Claims 15 and 16 are rejected in view of their dependency from claim 14.
	Regarding claim 20, the limitations “a first body having a first end and a second opposite end” in lines 2 and 13 and “a second body having a first end and a second opposite end” in lines 6 and 17 render the claim indefinite, because it is unclear whether these limitations refer to the same first and second bodies previously recited in claim 1 (from which claim 20 depends via claim 17).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fant (US Patent Pub. 2018/0056141, hereinafter Fant) in view of Zalonis (US Patent No. 4,141,116, hereinafter Zalonis).
Regarding claim 1, Fant discloses an apparatus for throwing and catching a football (Figs. 1-4; para. 0017) comprising: a football (15); an elastic cord (32; para. 0019) having a first end having a first loop (looped end secured by connector 24b, Fig. 4; para. 0019, lines 6-7) and an opposite second end having a second loop (looped end secured by connector 24c, Fig. 3; para. 0019, lines 5-6); a first connector (bracket 19, Figs. 1 and 4; para. 0023) having a first end (ring 30b, Fig. 4) attached to the first loop (para. 0023, lines 8-10) and a second end (clip 26b, Fig. 4) configured to reversibly attach to a stationary body (door 14 and doorframe 12, Fig. 2), wherein the first connector (19) is configured to allow the first end (30b) to swivel (via swivel 28b) relative to the second end (26b); and a second connector (bracket 17, Figs. 1 and 3; para. 0021) having a first end (ring 30a, Fig. 3) attached to the second loop (para. 0021, lines 14-16) and a second end (clip 26a, Fig. 3) reversibly attached to the football (15, via loop 20, Fig. 3), wherein the second connector (17) is configured to allow the first end (30a) to swivel relative to the second end (26a). The first connector (19) comprises a first body (ring 30b) having a first end configured to attach to the first loop (para. 0023, lines 8-10; Fig. 4) and a second opposite end (connected to swivel 28b), and a second body (clip 26b) having a first end configured to attach to the stationary body (via screw eye 36) and a second opposite end (also connected to swivel 28b), wherein the second opposite end of the first body (30b) and the second opposite end of the second body (26b) are configured to swivel relative to each other (via swivel 28b); and the second connector (17) likewise comprises a first body (ring 30a, Fig. 3) having a first end configured to attach to the second loop (para. 0021, lines 14-16, Fig. 3) and a second opposite end (connected to swivel 28a), and a second body (clip 26a) having a first end configured to attach to the football (16, via loop 20) and a second opposite end (also connected to swivel 28a), wherein the second opposite end of the first body (30a) and the second opposite end of the second body (26a) are configured to swivel relative to each other (via swivel 28a).
Fant differs from the claimed invention only in that Fant does not teach that the attachments of the first ends of the first and second connectors to the respective first and second loops of the cord are reversible; and Fant does not explicitly teach that the second opposite ends of the first and second bodies of the first or second connector abut each other. However, in the art of snap swivels, to solve the problem of simplifying attachment of a line to a swivel connector while providing a freely functional swivel, Zalonis teaches a connector (snap-swivel comprising snaps 12 and 13 and swivel pin 14, Fig. 2-7; col. 1, lines 63-68) having a first end (at snap 12) reversibly attachable to a loop (28) of a cord and a second end (at snap 13) reversibly attachable to an accessory part, in order to simplify the attachment and detachment of the cord to the swivel (col. 1, lines 7-12). The connector comprises a first body (snap 12) having a first end (at angle 16, Fig. 3) configured to attach to the first loop (col. 2, lines 25-31) and a second opposite end (at base portion 18), and a second body (snap 13, identical to snap 12 discussed above; col. 2, lines 40-41) having a first end configured to attach to the accessory part (col. 2, lines 50-53) and a second opposite end (base portion 18’), wherein the second opposite end (18) of the first body (12) and the second opposite end (18’) of the second body (13) abut each other and are configured to swivel relative to each other (col. 2, lines 40-49). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fant configuring the first end of each of the first and second connectors to be reversibly attached to the respective first and second loops of the cord and by configuring the second opposite ends of the first and second bodies of the first and second connectors to abut each other, as taught by Zalonis, in order to simplify attachment of the first and second connectors to the cord while ensuring a freely functional swivel to prevent snarling or twisting of the cord (Zalonis, col. 1, lines 7-12; col. 1, lines 65-68).
Regarding claim 2, the modified Fant teaches the claimed invention substantially as claimed, including the reversible attachment of the first end of the first connector to the first loop as taught by Zalonis, as set forth above for claim 1. With respect to the reversible attachment at the first end of the first connector, Zalonis further teaches a first hook (including portion 22 and terminal portion 23 forming angle 16, Fig. 3) and a first biased latch (terminal portion 21 biased by spring action of the material; col. 2, lines 25-29) at the first end of the first connector, wherein the first biased latch (21) opens and closes to attach the first loop to the first hook (col. 2, lines 50-59). With respect to the reversible attachment at the second end of the first connector, Fant further teaches the first connector (19, Figs. 1-2 and 4) comprises a second hook (of carabiner clip 26b; see Fig. 2) and a second biased latch (as is conventional in carabiner clips; see Fig. 2) at the second end (26b) of the first connector (19), wherein the second biased latch opens and closes (para. 0023, lines 4, “releasably attaches”) to attach the stationary body (12) to the second hook (of clip 26b). 
Regarding claim 3, the modified Fant teaches the claimed invention substantially as claimed, as set forth above for claim 2. Zalonis further discloses a bearing (swivel pin 14, Figs. 2-4) disposed between the first and second abutting bodies (12, 13) of the first connector, such that the first hook (22, 23 of snap 12) and the second hook (of snap 13 in Zalonis; analogous to the second hook 26b of Fant) can independently rotate relative to each other. 
Regarding claim 4, the modified Fant teaches the claimed invention substantially as claimed, including the reversible attachment of the first end of the second connector to the second loop as taught by Zalonis, as set forth above for claim 1. With respect to the reversible attachment at the first end of the second connector, Zalonis further teaches a third hook (including portion 22 and terminal portion 23 forming angle 16, Fig. 3) and a third biased latch (terminal portion 21 biased by spring action of the material; col. 2, lines 25-29) at the first end of the second connector, wherein the third biased latch (21) opens and closes to attach the second loop to the third hook (col. 2, lines 50-59). With respect to the reversible attachment at the second end of the second connector, Fant further teaches the second connector (17, Figs. 1 and 3) comprises a fourth hook and a fourth biased latch (of carabiner clip 26a, understood to be of conventional design similar to that shown in Fig. 2 with respect to clip 26b) at the second end (26a) of the second connector (17), wherein the biased latch opens and closes (para. 0023, lines 4, “releasably attaches”) to attach the football (15) to the fourth hook (of clip 261). 
Regarding claim 5, the modified Fant teaches the claimed invention substantially as claimed, as set forth above for claim 4. Zalonis further discloses a bearing (swivel pin 14, Figs. 2-4) disposed between the first and second abutting bodies (12, 13) of the second connector, such that the third hook (22, 23 of snap 12) and the fourth hook (of snap 13 in Zalonis; analogous to the fourth hook 26a of Fant) can independently rotate relative to each other. 
Regarding claim 6, the modified Fant teaches the claimed invention substantially as claimed, as set forth above for claim 1. Fant further teaches a mount (23/23a, Figs. 1-2)  attached to the second end (26b) of the first connector (17) and configured to attach directly to the stationary body (door and doorway 12, 14, Figs. 1-2).
Regarding claim 7, the modified Fant teaches the claimed invention substantially as claimed, as set forth above for claim 6. Fant further teaches the mount (23/23a) comprises a flat body (flat strap 34, para. 0024) configured to secure the flat body (34) to the stationary body (12, 14), and a connector (grommet 35) attached to a top surface of the flat body (34) and connected to the second end (26b) of the first connector (19).
Regarding claim 11, Fant discloses an apparatus for throwing and catching a football (Figs. 1-4; para. 0017) comprising: a football (15); an elastic cord (32; para. 0019) having a first end having a first loop (looped end secured by connector 24b, Fig. 4; para. 0019, lines 6-7) and an opposite second end having a second loop (looped end secured by connector 24c, Fig. 3; para. 0019, lines 5-6); a first connector (bracket 19, Figs. 1 and 4; para. 0023) having a first end (ring 30b, Fig. 4) attached to the first loop (para. 0023, lines 8-10) and a second end (clip 26b, Fig. 4) comprising a hook and a biased latch (of carabiner clip 26b, Fig. 4; conventional hook and latch structure of carabiner clip shown in Fig. 3), corresponding to the claimed second hook and second biased latch, that opens and closes (para. 0023, line 4, “releasably attaches”) to attach a stationary body (door 14 and doorway 12, Fig. 2; or wall 12, Fig. 4) to the first hook (of clip 26b); and a second connector (bracket 17, Figs. 1 and 3; para. 0021) having a first end (ring 30a, Fig. 3) attached to the second loop (para. 0021, lines 14-16) and a second end (clip 26a, Fig. 3) comprising a hook and a biased latch (of carabiner clip 26a, Fig. 3), corresponding to the claimed fourth hook and fourth biased latch, at the second end (26a) of the second connector (17), wherein the biased latch (of clip 26a) opens and closes (para. 0021, lines 9-10, “releasably attaches”) to attach the football (15, via loop 20, Fig. 3) to the hook (of clip 26a), wherein the first end (30a) of the second connector (17) independently rotates relative to the second end (26a) of the second connector (17), and the second end (26a) of the second connector (17) independently rotates relative to the first end (30a) of the second connector (17).
Fant does not teach a hook and spring-biased latch at the first end of each of the first and second connectors for attaching the loops of the elastic cord to the hooks of the connectors (corresponding to the claimed first and third hooks and latches), and Fant does not explicitly state that the latches are spring-biased. However, in the art of snap swivels, to solve the problem of simplifying attachment of a line to a swivel connector while providing a freely functional swivel, Zalonis teaches a connector (snap-swivel comprising snaps 12 and 13 and swivel pin 14, Fig. 2-7; col. 1, lines 63-68) comprising a first hook (hooked part of snap 12 including angle 16, Figs. 3-4) and a spring-biased latch (col. 2, lines 25-29, “the spring action of the material should compressibly force the terminal portions 21 and 23 against each other”) at a first end of the connector, wherein the first spring-biased latch (21, 23) opens and closes to attach a loop (28, Fig. 1) to the first hook (col. 2, lines 50-59); and a second hook (hooked part of snap 13, Figs. 3-4) and second spring-biased latch (21’, 23’ of snap 13) at a second end of the first connector, wherein the second spring-biased latch (21’, 23’) opens and closes to attach an accessory part to the second hook (col. 2, lines 60-68), in order to simplify the attachment and detachment of the cord to the swivel (col. 1, lines 7-12). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fant by including an additional hook and spring-biased latch as taught by Zalonis at the first end of each of the first and second connectors for reversible attachment to the first and second loops of the cord, and by making the latch at the second end of each of the first and second connectors spring-biased as also taught by Zalonis, in order to simplify attachment of the first and second connectors while ensuring a freely functional swivel to prevent snarling or twisting of the cord (Zalonis, col. 1, lines 7-12; col. 1, lines 65-68).
Regarding claim 12, the modified Fant teaches the claimed invention substantially as claimed, as set forth above for claim 11. Zalonis further discloses a bearing (swivel pin 14, Figs. 2-4) disposed between the first and second ends (12, 13) of the second connector. 
Regarding claim 13, the modified Fant teaches the claimed invention substantially as claimed, as set forth above for claim 12. Fant further teaches a mount (screw eye 36 and washer 38, Fig. 4; para. 0025) attached to the second end (26b) of the first connector (17) and configured to attach directly to the stationary body (12).
Regarding claim 14, Fant discloses an apparatus for throwing and catching a football (Figs. 1-4; para. 0017) comprising: a football (15); an elastic cord (32; para. 0019) having a first end having a first loop (looped end secured by connector 24b, Fig. 4; para. 0019, lines 6-7) and an opposite second end having a second loop (looped end secured by connector 24c, Fig. 3; para. 0019, lines 5-6); a first connector (bracket 19, Figs. 1 and 4; para. 0023) having a first end (ring 30b, Fig. 4) configured to attach to the first loop (para. 0023, lines 8-10) and a second end (clip 26b, Fig. 4) configured to reversibly attach to a stationary body (door 14 and doorway 12, Fig. 2; or wall 12, Fig. 4), wherein the first connector (19) is configured to allow the first end (30b) to swivel (via swivel 28b) relative to the second end (26b); and a second connector (bracket 17, Figs. 1 and 3; para. 0021) having a first end (ring 30a, Fig. 3) configured to attach to the second loop (para. 0021, lines 14-16) and a second end (clip 26a, Fig. 3) configured to reversibly attach to the football (15, via loop 20, Fig. 3), wherein the second connector (17) is configured to allow the first end (30a) to swivel relative to the second end (26a).
Fant differs from the claimed invention only in that Fant does not teach that the attachments of the first ends of the first and second connectors to the respective first and second loops of the cord are reversible; and Fant does not explicitly teach that the second opposite ends of the first and second bodies of the first or second connector abut each other. However, in the art of snap swivels, to solve the problem of simplifying attachment of a line to a swivel connector while providing a freely functional swivel, Zalonis teaches a connector (snap-swivel comprising snaps 12 and 13 and swivel pin 14, Fig. 2-7; col. 1, lines 63-68) having a first end (at snap 12) reversibly attachable to a loop (28) of a cord and a second end (at snap 13) reversibly attachable to an accessory part, in order to simplify the attachment and detachment of the cord to the swivel (col. 1, lines 7-12). The connector comprises a first body (snap 12) having a first end (at angle 16, Fig. 3) configured to attach to the first loop (col. 2, lines 25-31) and a second opposite end (at base portion 18), and a second body (snap 13, identical to snap 12 discussed above; col. 2, lines 40-41) having a first end configured to attach to the accessory part (col. 2, lines 50-53) and a second opposite end (base portion 18’), wherein the second opposite end (18) of the first body (12) and the second opposite end (18’) of the second body (13) abut each other and are configured to swivel relative to each other (col. 2, lines 40-49). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fant configuring the first end of each of the first and second connectors to be reversibly attached to the respective first and second loops of the cord and by configuring the second opposite ends of the first and second bodies of the first and second connectors to abut each other, as taught by Zalonis, in order to simplify attachment of the first and second connectors to the cord while ensuring a freely functional swivel to prevent snarling or twisting of the cord (Zalonis, col. 1, lines 7-12; col. 1, lines 65-68).
Regarding claim 15, the modified Fant teaches the claimed invention substantially as claimed, as set forth above for claim 14. Fant further teaches a mount (23/23a, Figs. 1-2) attached to the second end (26b) of the first connector (19) and configured to attach directly to the stationary body (12, 14; see Fig. 2).
Regarding claim 16, the modified Fant teaches the claimed invention substantially as claimed, as set forth above for claim 15. Fant further teaches the mount (23/23a) comprises a flat body (flat strap 34, para. 0024) configured to secure the flat body (34) to the stationary body (12, 14); and a connector (grommet 35) attached to a top surface of the flat body (34) and connected to the second end (26b) of the first connector (19).
Regarding claims 17 and 18, the modified Fant teaches the claimed invention substantially as claimed, as set forth above for claim 1. Zalonis further teaches each connector (i.e., the first and second connectors in the modification of Fant discussed above) comprises a single swivel (swivel pin 14, Zalonis Figs. 2-4) at which the first end of the respective connector swivels relative to the second end of the respective connector (Zalonis, col. 1, lines 63-68), wherein the single swivel (14) is enclosed within the abutting first and second bodies (12, 13) of the respective connector (within the holes 19, 19’ of the bodies 12, 13 and within the interior area defined by the bodies, Figs. 2-4). 
Regarding claim 19, the modified Fant teaches the claimed invention substantially as claimed, as set forth above for claim 11. Zalonis further teaches each connector (including the second connector in the modification of Fant discussed above) comprises a single swivel (swivel pin 14, Zalonis Figs. 2-4) at which the first end of the connector swivels relative to the second end of the connector (Zalonis, col. 1, lines 63-68), wherein the single swivel (14) is enclosed within a body (12 and/or 13) of the second connector (within the holes 19, 19’ of the bodies 12, 13 and within the interior area defined by the bodies, Figs. 2-4). 
Regarding claim 20, the modified Fant teaches the claimed invention substantially as claimed, as set forth above for claim 17. As discussed above for claim 1 (from which claim 17 depends), Fant discloses the first connector (19) comprises a first body (ring 30b) having a first end and a second opposite end (connected to swivel 28b) and a second body (clip 26b) having  a first end and a second opposite end (also connected to swivel 28b), wherein the second opposite end of the first body (30b) and the second opposite end of the second body (26b) are configured to swivel relative to each other (via swivel 28b); and the second connector (17) likewise comprises a first body (ring 30a, Fig. 3) having a first end and a second opposite end (connected to swivel 28a), and a second body (clip 26a) having a first end and a second opposite end (also connected to swivel 28a), wherein the second opposite end of the first body (30a) and the second opposite end of the second body (26a) are configured to swivel relative to each other (via swivel 28a). As also discussed above for claim 1, Zalonis teaches (Figs. 2-4) the second opposite end (18) of the first body (12) and the second opposite end (18’) of the second body (13) of each connector abut each other and are configured to swivel relative to each other (col. 2, lines 40-49). 
With respect to the reversible attachment at the first end of each of the first and second connectors (as discussed above for claim 1), Zalonis further teaches the first body (snap 12) of each connector comprises a first hook (including portion 22 and terminal portion 23 forming angle 16, Fig. 3) and a first spring-biased latch (terminal portion 21 biased by spring action of the material; col. 2, lines 25-29), wherein the first spring-biased latch (21) opens and closes to attach the loops of the cord to the first hook (col. 2, lines 50-59) of each of the first and second connectors (in the modification of Fant discussed above for claim 1). 
With respect to the reversible attachment at the second end of each of the first and second connectors, Fant further teaches each connector (17, 19, Figs. 1-4) comprises a second body (carabiner clips 26a and 26b) with a second hook (of carabiner clips 26a and 26b; see Figs. 2-4) and a second biased latch (as is conventional in carabiner clips; see Fig. 2), wherein the second biased latches each open and close (para. 0023, lines 4, “releasably attaches”) to attach the stationary body (12) to the second hook (26b) of the first connector (19) and to attach the football (15) to the second hook (26a) of the second connector (17). Although Fant does not explicitly teach that the latches of the second bodies are spring-biased, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Fant by making the latch at the second end of each of the first and second connectors spring-biased as taught by Zalonis, in order to simplify attachment of the first and second connectors while ensuring a freely functional swivel to prevent snarling or twisting of the cord (Zalonis, col. 1, lines 7-12; col. 1, lines 65-68).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fant in view of Zalonis, in further view of Hammond (US Patent No. 4,793,612, hereinafter Hammond).
Regarding claim 8, the modified Fant teaches the claimed invention substantially as claimed, as set forth above for claim 7. Fant does not teach the flat body forms two holes for receiving a pair of connectors. However, to solve the problem of mounting a tethered ball apparatus to a stationary body, Hammond teaches a mount (Fig. 1) comprising a flat body (backboard 11) with two holes (for receiving U-bolts 13, Fig. 1, col. 4, lines 3-10; or conventional wood screws, col. 5, line 59-col. 6, line 3) at opposite ends of the flat body (at top and bottom ends of backboard 11, Fig. 1), and a pair of connectors (U-bolts 13, Fig. 1, for attachment to fence post 40; or conventional wood screws for attachment to a wall, col. 5, lines 59-64) to attach the flat body (11) to the stationary body (fence post 40 or wall) using the two holes (see Fig. 1; col. 5, line 59-col. 6, line 3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Fant by providing the mount with a flat body comprising two holes receiving a pair of connectors for attaching the flat body to the stationary body, as taught by Hammond, so that the apparatus can be alternately mounted to a fence or to a wall as desired by the user (see Hammond, col. 5, line 56-col. 6, line 3).
Regarding claim 9, the modified Fant teaches the claimed invention substantially as claimed, as set forth above for claim 8. Hammond further teaches the stationary body is a wall and the pair of connectors comprises a pair of screws (col. 5, lines 59-64, “conventional wood screws”).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fant in view of Zalonis, in further view of Gamboa (US Patent No. 5,386,986, hereinafter Gamboa).
Regarding claim 10, the modified Fant teaches the claimed invention substantially as claimed, as set forth above for claim 7. Fant does not teach a pair of curved portions at opposite ends of the flat body for attaching to a chain-linked fence. However, to solve the problem of mounting a tethered ball apparatus to a chain-linked fence, Gamboa teaches a mount (base 16, Fig. 1; col. 3, lines 14-17) comprising a flat body (primary support bar 22, col. 3, lines 28-30) configured to secure to the chain-linked fence (14), the flat body (22) comprising a pair of curved portions (tongue portion 28 and hook portion 30; col. 3, lines 35-41, curved as shown in Figs. 1 and 5), each at opposite ends thereof and integral to the flat body (22), wherein each of the curved portions (28, 30) is configured to attach to the chain-linked fence (14; col. 3, lines 35-41). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Fant by providing the mount with a flat body comprising a pair of curved portions for attaching the flat body to a chain-linked fence, as taught by Gamboa, so that the apparatus can be securely mounted to a chain-linked fence for use outdoors (e.g., at a football field or playground having a chain-linked fence).
Response to Arguments
Applicant’s arguments with respect to claims 1, 11, and 14 regarding the teaching of Lawless and with respect to claims 17-19 regarding the teaching of Maurice have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claim 7, in response to Applicant’s argument that Fant’s grommet (35, Fig. 2) is not a connector because it does not facilitate a connection between the strap (34) and the clip (26b), the examiner notes that Fant explicitly discloses that the purpose of the grommet (35) is to receive the clip (26b) to attach (i.e., connect) the clip (26b) to the strap (34). See para. 0024, lines 12-15: “The clip 26b of the second bracket 19 releasably attaches to the grommet 35, supporting the cord 32 and the football 16 in the elevated position.” Therefore, the grommet (35) is clearly understood to be a connector, analogous to Applicant’s disclosed connector (510, Fig. 5), which similarly receives the first connector at one end of the cord to support the cord on the mount (502).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /November 18, 2022/